DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments, filed 04/18/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, filed 04/18/2022, with respect to the objections to the specification have been fully considered and are persuasive.  The objection to the specification have been withdrawn. 
Applicant’s arguments, filed 04/18/2022, with respect to the 35 USC § 112 rejections of claim 10 have been fully considered and are persuasive.  The 35 USC § 112 rejections of claim 10 have been withdrawn. 
Applicant’s arguments, filed 04/18/2022, with respect to the 35 USC § 103 rejections of claim 1 have been fully considered but they are not persuasive. As the claim language states, “at least part of the air sweeping blade is a flexible portion”, whereas Wang teaches “The connecting portion of each of the blades 1 and the blade supporting plate 2 is a flexible material” [006 lines 1-2]. As shown on Fig. 1, the connecting portion of each of the blades 1 is still part of the blade itself and not a separate component, therefore at least part of the blade taught in Wang comprises a flexible portion, and thus reads on the claim.
Applicant’s arguments, filed 04/18/2022, with respect to the 35 USC § 103 rejections of claim 1 have been fully considered but they are not persuasive. Applicant argues that Huang does not read on the claim because the connecting piece 38 taught facilitates the connection between a blade 36 and toggle link 37. However, Huang states “The plurality of blades 36 are integrally injection molded with the toggle link 37” [0027 line 2] and “the present embodiment provides an elastic connecting piece 38 on the toggle link 37 for each blade 36” [0029 lines 2-3]. Therefore, this means that connecting piece 38 is a component of the integral toggle link 37 and blade 36 features, not an independent component that requires additional processing as applicant states. Therefore, the connecting piece 38 still reads on the claimed first connecting portion, and Huang in view of Wang continues to read on the independent claim 1 in its newly amended form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 8, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Wang, Chinese Patent No. 204718056U, referring to the English translation dated 1/27/2022.
Regarding Claim 1, Huang teaches an air sweeping mechanism (The utility model relates to the technical field of air conditioners, in particular to a louver mounting structure and an air conditioner) [001 lines 1-2], comprising: a mounting portion (louver holder 2) [Fig. 1], the mounting portion being configured to be mounted on a housing of an air conditioner (the louver holder 2 is detachably coupled to the chassis 1) [0025 line 2]; an air sweeping blade (blades 36) [Fig. 4], the air sweeping blade being connected with the mounting portion (A shaft hole 31 is disposed at a joint of the blade 36 and the toggle link 37, and a rotating shaft 23 is disposed at a corresponding position on the louver holder 2, and the louver group 3 and the louver holder 2 pass through the shaft hole 31) [0028 lines 1-3]; a driving rod (toggle link 37) [Fig. 4], the driving rod being connected with the air sweeping blade (see [0028 lines 1-3] mentioned previously), and a position of the driving rod being adjustably disposed, wherein the air sweeping blade and the driving rod are integrally formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2], and the driving rod drives the at least part of the air sweeping blade to move (in order to facilitate the toggle link 37 to drive the plurality of blades to swing side to side) [0029 lines 1-2]; wherein the air sweeping blade comprises a first connecting portion, the first connecting portion is connected with the driving rod, and the first connecting portion is a flexible portion (the present embodiment provides an elastic connecting piece 38 on the toggle link 37 for each blade 36, and the toggle link 37 is elastically connected) [0029 lines 2-3].
While Huang teaches everything previously described in Claim 1, Huang fails to teach at least part of the air sweeping blade is a flexible portion. However, in [006 lines 1-2], Wang teaches “the connecting portion of each blade and the blade support plate is a flexible material”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flexible material at the connecting portion of each blade taught in Wang to the blades 36 of Huang “so that the protrusion on the blade does not break during the rotation” [006 lines 5-6 of Wang].
Regarding Claim 2, Huang teaches the driving rod and the air sweeping blade are integrally injection-formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2].
Regarding Claim 3, Huang teaches the mounting portion, the air sweeping blade and the driving rod are integrally formed (louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3) [0025 lines 1-2].
Regarding Claim 4, although Huang does not explicitly disclose that the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.
Absent evidence of criticality regarding the presently claimed process steps, and given that Huang meets the requirements of the claimed structure as previously described in regards to Claim 3, Huang satisfies the requirements of the present claims.
Regarding Claim 6, Huang teaches the first connecting portion is a flexible hinge (in order to facilitate the toggle link 37 to drive the plurality of blades to swing side to side, the present embodiment provides an elastic connecting piece 38 [0029 lines 1-3]; this mechanism acts the same way as the claimed flexible hinge since the point connecting piece 38 meets toggle link 37 acts as the axis initiating the swing of blade 36).
Regarding Claim 7, Huang teaches the first connecting portion is positioned at one end, away from the mounting portion of the air sweeping blade; or the first connecting portion is positioned in a middle of the air sweeping blade (as shown on Fig. 3, 4, and 6, the elastic connecting piece 38 is attached to one end of the blade 36, and extends in a direction away from the louver holder 2). 
Regarding Claim 8, Huang fails to teach that the air sweeping blade comprises a second connecting portion, the second connecting portion is connected with the mounting portion, at least part, close to the second connecting portion, of the air sweeping blade is a flexible portion, so that the air sweeping blade is moveably disposed relative to the mounting portion. However, as previously mentioned in regard to Claim 1, Wang teaches “the connecting portion of each blade and the blade support plate is a flexible material” in [006 lines 1-2], where the connecting portion reads on the claimed second connecting portion, and the blade support plate reads on the claimed mounting portion, thus reading on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the connecting portion taught in Wang and apply it to the blades 36 and louver holder 2 of Huang, so that it “has a certain elastic deformation ability under the premise of ensuring its own integrity, so that the protrusion on the blade does not break during the rotation and is detached from the blade support plate” [006 lines 4-6 of Wang].
Regarding Claim 16, Huang teaches an air conditioner (chassis 1) [Fig. 1], comprising an air sweeping mechanism wherein the air sweeping mechanism is the air sweeping mechanism as claimed in claim 1 (the louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3, the louver holder 2 is detachably coupled to the chassis 1) [0025 lines 1-2].
Regarding Claim 17, Huang teaches the air conditioner as claimed in claim 16, wherein the driving rod and the air sweeping blade are integrally injection-formed (The plurality of blades 36 are integrally injection molded with the toggle link 37) [0027 line 2].
Regarding Claim 18, Huang teaches the air conditioner as claimed in claim 16, wherein the mounting portion, the air sweeping blade and the driving rod are integrally formed (louver assembly 20 includes a louver holder 2 and an integrally formed louver group 3) [0025 lines 1-2].
Regarding Claim 19, although Huang does not explicitly disclose an air conditioner where the mounting portion, the air sweeping blade and the driving rod are integrally injection-formed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 298, 292 (Fed Cir. 1983). See MPEP 2113.
Absent evidence of criticality regarding the presently claimed process steps, and given that Huang meets the requirements of the claimed structure as previously described in regards to Claim 18, Huang satisfies the requirements of the present claims.
Regarding Claim 20, Huang teaches the air conditioner as claimed in Claim 16, wherein the air sweeping blade comprises a first connecting portion, the first connecting portion is connected with the driving rod, and the first connecting portion is a flexible portion (the present embodiment provides an elastic connecting piece 38 on the toggle link 37 for each blade 36, and the toggle link 37 is elastically connected) [0029 lines 2-3].

Claims 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Shuangjin, Chinese Patent No. 105371466A, referring to the English translation dated 1/27/2022.
Regarding Claim 9, Huang, as modified, teaches everything previously described in Claim 8, but fails to teach that at least part, close to the second connecting portion, of the air sweeping blade is a flexible hinge. However, Shuangjin, in [0065 lines 1-2], teaches “the mounting part 1 and part 2 to achieve swept between a first flexible connection via flexible hinge 51” where flexible hinge 51 reads on the claimed flexible hinge of the air sweeping blade. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add flexible hinge 51 taught in Shuangjin to the blades 36 of Huang, as modified, in order “to produce the rotational center of the rotary motion within a limited angular range” [0065 line 5 of Shuangjin].
Regarding Claim 10, Huang, as modified, teaches everything previously described in Claim 1, but fails to teach that the driving rod comprises: a fixing portion, the fixing portion being connected with the air sweeping blade, at least part of the fixing portion being extended along a length direction of the mounting portion; and a driving portion, the driving portion being connected with one end of the fixing portion, and a position of the driving portion being adjustably disposed, so as to drive the fixing portion to move; the length direction is a direction of the long side of the mounting portion. However, Shuangjin, in [0071 lines 1-5], teaches “a first link 31 and second link 32, a first end of the first link 31 connected to the drive means for the second link 2 is connected to the first end portion 32 of the sweeping wind, the second end of the first link and the second link 31 is connected to the second end 32. The drive means can drive the first link 31, second link 32 drive the motion to change the swept portion of the air guide plate 2 relative angle of the mounting portion 1”, where first link 31 and second link 32 read on the claimed driving portion and fixing portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the toggle link 37 of Huang with the first link 31 and second link 32 of Shuangjin in order to “further enhance the flexibility of the power transmission” [0073 line 2 of Shuangjin]. 
Regarding Claims 11 and 12, Huang, as modified, teaches everything previously described in Claim 10, but fails to teach that the driving portion comprises: a first driving section, the first driving section being provided with a passing hole, the passing hole being configured to be connected with a rotation shaft of a driving motor; and a second driving section, a first end of the second driving section being connected with the first driving section, and a second end of the second driving section being connected with the fixing portion, wherein at least part of the second driving section is a flexible portion. Huang as modified also fails to teach that the second driving section is a flexible hinge. However, Shuangjin teaches “a first end of the first link 31 connected to the drive means” [0071 lines 1-2], where as shown on Fig. 5, this first end contains a hole for the connection to the drive means, and in [0072 lines 1-2] teaches “the second is connected via flexible hinge 52 between the second end of the first link 31 and the second end 32 of the second link. The second flexible hinge arcuately connected to the first link 31 and a second end of the second end 32 of the second link” where flexible hinge 52 reads on the second driving section (which is further limited to a flexible hinge in Claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the first end of the first link 31 and flexible hinge 52 taught in Shuangjin to Huang for the purpose of “improved flexibility, and reduce the impact of noise, eliminating the need for lubrication” [0072 line 6 of Shuangjin].

Claims 13 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of Kulkaski, United States Patent No. 6355335B1.
Huang, as modified, teaches everything previously described in Claim 11, but fails to teach that the second driving section comprises: a first stretching section, a first end of the first stretching section being connected with the first driving section, and a second end of the first stretching section being connected with the fixing portion; and a second stretching section, a first end of the second stretching section being connected with the first driving section, and a second end of the second stretching section being connected with the fixing portion, wherein at least part of the first stretching section is a flexible portion, and at least part of the second stretching section is a flexible portion. Huang also fails to teach that the second end of the first stretching section and the second end of the second stretching section are spaced from each other, and an avoidance cavity is formed between the first stretching section, the second stretching section, the fixing portion and the first driving section. However, Kulkaski, in col. 4 lines 55-65 and Fig. 5, teaches a “flexible hinge 80 is shown connected between two rigid plastic end members 82 and 84… the inventive flexible hinge 80 includes a thin central web layer 86 consisting of the same rigid plastic materials as end portions 82 and 84, and being formed as a single piece therewith thereby avoiding any discontinuities or breaks therebetween. Flexible plastic layers 88 and 90 are bonded on opposing sides of the rigid plastic central web portion 86. The central rigid plastic material of web portion 86 is made thin enough to be flexible” where flexible plastic layers 88 and 90 read on the claimed first and second stretching section, and as shown on Fig. 5, each of the flexible plastic layers 88 and 90 extend to the two rigid plastic end members 82 and 84, which read on the claimed first driving section and fixing portion. Also, as shown on Fig. 5, flexible plastic layers 88 and 90 are separated by the thin central web layer 86, which reads on the claimed avoidance cavity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the flexible hinge 80  taught in Kulkaski to Huang, as modified, since “in static pull tests using 100 pounds static weight over 50% of the profile the present inventive flexible hinges using the identified preferred Olefin materials in the drag shields had no breaks or separation of the web from the rigid members” [col. 4 lines 66-67 – col. 5 lines 1-3].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified, Chinese Patent No. 203980590U, referring to the English translation dated 1/27/2022, in view of McCabe, United States PGPub No. 2002175305A1.
Huang, as modified, teaches everything previously described in Claim 11, but fails to teach that the rotation shaft of the driving motor is clockwise and counterclockwise rotated, wherein, a clockwise angle and a counterclockwise angle are less than or equal to 90 degrees. However, McCabe, in [0014 lines 1-4], teaches “the motor has a shaft which can rotate at least 180 degrees when the motor is operated; and said shaft is connected to said lever means to move said lever means in response to movement of said motor shaft”. Therefore, from a center point between the two fully rotated positions, the motor rotates the shaft 90 degrees in a clockwise direction and 90 degrees in a counter-clockwise direction, thus reading on the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the motor taught in McCabe to Huang because “180 degree travel allows us to use a smaller motor and it gives us more power for the same size damper” [0033 lines 4-5 of McCabe]. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762